Citation Nr: 0610707	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for an asbestos-related 
disorder.

4.  Entitlement to service connection for residuals of a 
right foot injury.

5.  Entitlement to service connection for residuals of a 
stress fracture of the left 3rd metatarsal.

6.  Entitlement to service connection for a cardiac disorder.

7.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

8.  Entitlement to a compensable disability rating for 
nephrolithiasis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983 and from March 1984 to December 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran's claims for compensable disability ratings for 
bilateral hearing loss and nephrolithiasis are addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  Tinnitus is etiologically related to service.

2.  The veteran currently does not have hepatitis B.

3.  The veteran currently does not have an asbestos-related 
disability.

4.  The veteran currently does not have residuals of a right 
foot injury.

5.  The veteran currently does not have residuals of a 
fracture of the left 3rd metatarsal.

6.  The veteran currently does not have a cardiac disability.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hepatitis B was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  An asbestos-related disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Residuals of a right foot injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  Residuals of a stress fracture of the left 3rd metatarsal 
were not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  A cardiac disability was not incurred in or aggravated by 
active duty.  3 8U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus, 
hepatitis B, a disability related to asbestos exposure, 
residuals of right foot injury, and residuals of a fracture 
of the left 3rd metatarsal.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that, with respect to the right and left 
foot claims, as well as the cardiac, hepatitis, and 
nephrolithiasis claims, the RO provided the veteran with the 
notice required under the VCAA by letter dated in June 2002, 
prior to its initial adjudication of those claims.  With 
respect to the tinnitus claim, proper notice was not provided 
until September 2004, after initial adjudication.  Although 
the veteran has not been provided with timely notice with 
respect to the tinnitus claim, service connection is being 
granted by the Board.  There can therefore be no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

With respect to all of the service connection claims, the 
veteran was not provided notice of the type of evidence 
necessary to establish disability ratings or effective dates.  
However, the Board finds that there is likewise no prejudice 
to the veteran in proceeding with a final decision.  With 
respect to tinnitus, the matters of an initial-disability-
rating and effective-date are not currently before the Board 
and the RO will have the opportunity to provide the required 
notice before deciding those matters.  As explained below, 
the Board has determined that service connection is not 
warranted for the remaining disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  Bernard, 4 
Vet. App. 384.  Accordingly, the Board will address the 
merits of the service connection claims.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Tinnitus

The veteran has a current diagnosis of tinnitus, provided by 
the October 2002 VA examiner.  The service medical records 
show that the veteran was routinely subjected to noise 
exposure during his more than 20 years in the service.  
Moreover, the veteran is currently service connected for 
bilateral hearing loss based on exposure to noise during 
service.  Thus, in-service noise exposure has already been 
conceded by the RO.  The first and second elements necessary 
for service connection are therefore met.

With respect to the third element, the record also contains 
competent medical nexus evidence relating the currently 
diagnosed tinnitus to the noise exposure in service.  The 
October 2002 VA examiner noted the veteran's exposure to 
noise during his military service in the form of engine room 
noise, weapons fire, aircraft, and other shipboard noise.  He 
stated the opinion that the veteran's tinnitus was most 
likely secondary to noise.  While he did not specifically 
relate the tinnitus to noise "in-service," no post-service 
sources of noise exposure were discussed by the examiner.  
The veteran's post-service employment has been in a hospital.  
The Board therefore affords the veteran the benefit of the 
doubt with respect to any imprecision in the wording of the 
October 2002 examiner's opinion.  As all three of the 
elements necessary for service connection have been met, the 
Board concludes that service connection for tinnitus is in 
order.

Hepatitis B

Service medical records show that on routine screening for 
blood donation in March 1994, the veteran's blood tested 
positive for "a substance known to be associated with type 
'B' viral Hepatitis."  An April 1997 medical surveillance 
examination report notes that the veteran believed his 
positive reaction for hepatitis to be a result of a tattoo he 
received in Hungary in 1982-1983.  On his Report of Medical 
History in March 1999, the veteran reported that he had 
hepatitis in 1980/1981 due to a tattoo in Hong Kong.  While 
the service medical records show that the veteran has 
numerous tattoos, those records do not contain any indication 
of an active hepatitis B infection in service, and the report 
of examination for discharge in August 2001 makes no 
reference to such an infection.  Thus, while the second 
element, in-service injury or disease, may be conceded, there 
was no diagnosis of a chronic disability at separation.  

Crucially, there is also no post-service medical evidence of 
hepatitis B infection or any disability resulting from such 
an infection.  On VA examination in October 2002, the veteran 
denied any current symptomatology associated with hepatitis 
B.  In his August 2003 VA Form 9, the veteran stated that he 
carried hepatitis B antibodies.  However, the veteran was 
found by the October 2002 examiner to be nonreactive to 
hepatitis B on testing.  The examiner concluded that there 
was currently no pathology to support a diagnosis of 
hepatitis B.  

While the veteran contends that he currently carries 
hepatitis B antibodies, an assertion that is in conflict with 
the recent medical evidence, he has not alleged that he 
currently has any disability resulting from his exposure to 
hepatitis B and, as noted above, the medical evidence shows 
that he does not.  

Accordingly, this claim must be denied.

Asbestos Exposure

The veteran apparently does not contend that he has a current 
disability related to asbestos exposure.  His essential 
contention with respect to this claim is that he was exposed 
to asbestos in service.  In a May 2003 statement, he asserted 
that "[l]ong-term negative physical conditions could affect 
me in my lifetime."  In his August 2003 VA Form 9, the 
veteran concedes that there is "no evidence of any disease 
associated with asbestos exposure."  

In any event, there is no medical evidence showing that the 
veteran has any disability related to asbestos exposure.  
Therefore, this claim must also be denied.

Right Foot Injury/Left 3rd Metatarsal Fracture

Service medical records show that the veteran sustained a 
fracture of his left 3rd metatarsal in April 2001.  He also 
sustained an injury to his right foot in June 1982 when he 
stepped on a sea urchin.  The veteran reported to the 
emergency room ten days after the right foot injury and was 
treated for an abscess in the plantar surface of the foot.  
On the discharge examination in August 2001, the veteran's 
feet were found to be normal on clinical evaluation. 

The post service medical evidence shows that both in-service 
foot injuries have resolved and that no current residuals are 
identified.  The veteran was afforded a VA examination in 
October 2002.  X-rays of both feet were negative, and the 
examiner stated in his diagnosis with respect to both 
injuries, "[t]he condition is resolved."

The Board notes that a June 2003 letter from W.R.W., M.D. 
states that the veteran has "possible" Reiter's syndrome, 
based on complaints of pain and swelling in his feet and 
legs.  He did not relate this possible syndrome to the 
service injuries discussed above and the issue of entitlement 
to service connection for Reiter 's syndrome is not currently 
before the Board.  If the veteran believes that service 
connection is warranted for Reiter 's syndrome, he should 
file a claim for this benefit at the RO.  

In view of the normal findings on the examination for 
discharge and the VA examination in October 2002, and the 
absence of any medical evidence of residuals of the service 
injuries of the veteran's feet, the Board concludes that the 
preponderance of the evidence is against these claims.  

Cardiac Disorder

Service medical records show that the veteran was treated in 
February 1999 for complaints of shortness of breath after 
running two miles.  A provisional diagnosis of cardiomyopathy 
was given.  However, the veteran underwent an 
echocardiographic evaluation in February 2000, and the 
interpretation of the study was that there was an adequate 
but slow heart rate; the left ventricle was normal in size, 
thickness and function; the right and left atria and right 
ventricle were also normal.  The examiner's comment was 
appearance of the so-called athlete's heart.  The report of 
examination for discharge in August 2001 shows that the 
veteran's heart was found to be normal on clinical 
evaluation.  Normal results were also reported on 
examinations in October 1978, September 1983, November 1983, 
March 1991, March 1994, and May 1999.

The post-service medical evidence of record consists 
primarily of the October 2002 VA examination report.  That 
report documents the veteran's statement to the examiner that 
he runs five miles per day without associated shortness of 
breath or exertional angina.  He denied any current cardiac 
complications.  Examination of the heart showed regular rate 
and rhythm without murmurs, gallops, rubs or clicks.  An EKG 
showed a left axis deviation, sinus rhythm bradycardia, and 
mild right ventricular hypertrophy.  Otherwise, there were no 
pathologic findings.  

Hypertrophy is defined as "the enlargement or overgrowth of 
an organ or part due to an increase in size of its 
constituent cells."  Dorland's Illustrated Medical 
Dictionary 802 (28th ed. 1994).  Athlete's heart or athletic 
heart is defined as hypertrophy or dilation of the heart with 
no disease of the valves or other disorder of the 
circulation, sometimes seen in athletes.  Id at 736.  While 
hypertrophy or athlete's heart was present in service and 
currently, it does not constitute a disease or disability of 
the heart, but is, by definition, a symptom or clinical 
finding associated with athletic conditioning.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez, 259 F.3d 1356.  

There is no indication from the post-service medical evidence 
that the veteran has any current disability or disease of the 
heart.  Indeed, the October 2002 VA examiner described him as 
currently asymptomatic.  The veteran's statements with 
respect to diagnosis and etiology of medical conditions, and 
those of his representative, are not competent evidence since 
laypersons are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Based on such 
evidence, the Board cannot conclude that there is any current 
disability of the veteran's heart.  The Board also notes that 
provisional diagnoses noted in service were not confirmed 
after testing, and the veteran had normal examination results 
at separation.  

For the reasons stated, the Board concludes that a 
preponderance of the evidence is against the claim, and 
service connection for a cardiac disability is not in order.


ORDER

Service connection for tinnitus is granted.

Service connection for hepatitis B is denied.

Service connection for asbestos-related disability is denied.

Service connection for residuals of a right foot injury is 
denied.

Service connection for residuals of a stress fracture of the 
left 3rd metatarsal is denied.

Service connection for a cardiac disability is denied.


REMAND

The most recent VA examinations of the veteran's bilateral 
hearing loss and nephrolithiasis were in October 2002.  The 
veteran's representative asserted in the undated informal 
hearing that both conditions have worsened since October 
2002.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his hearing loss or 
nephrolithiasis during the period of the 
claims, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  Then the veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected nephrolithiasis.  The examiner 
should make findings that correspond to 
the rating schedule.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies should be performed.  

4.  The veteran should also be afforded a 
current audiological evaluation.  The 
claims folder must be made available to 
and reviewed by the examiner.

All indicated studies should be performed.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


